Livingston, J.
directed the jury, that as to the first point, though he had had doubts, they were almost entirely removed. If anote were forged, the endorsement would bind the man who made it .
*16The second point he declared not to have altered the decision of the case from what it would havebeen, if the were the only endorsees^ and the defendants the only persons through whose hands the note had passed, Gleason 1st Cowles gave the weight of their names to the world, and must be responsible to every man who trusts to the note relying on their credit, as every subsequent endorsee must be supposed to do, from the nature of the transaction. The case is, therefore, clearly frith the plaintiffs on both points. .
A verdict was accordingly found for plaintiffs to recover 1,599 dollars and 20 cents damages.